The following order has been entered on the motion filed on the 13th day of January 2005 by Rodney J. Sumler, Aljihad Shahazz, Democracy N.C., the League of Women Voters of N.C., N.C. Fair Share, the Southeastern Church Action for Safe and Just Committee and the Winston-Salem Voting Rights Coalition for leave to file Amicus Curiae Brief:"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 14th day of January 2005."